Title: To Alexander Hamilton from George Washington, 3 November 1796
From: Washington, George
To: Hamilton, Alexander



Private
Philadelphia 3d. Novr. 1796
My dear Sir,

After my letter of yesterday was despatched to you, the draught of the answer to Mr. Adet was presented for my approbation, with the opinions of the Gentlemen about me, that it would be expedient to publish it, and without delay.
It appeared also, by information from the Secretary of State, that as far as public opinion had been expressed on the occasion, that this measure was looked to, & expected. These considerations, and a conviction if the publication was to take place o⟨ther⟩wise than through the medium of Congress, the sooner it happened the more likely it would be to obviate the bad impressions it was calculated to make on the public mind; induced an acquiescence on my part. I do not, nevertheless, think it free from those objection⟨s⟩ which I mentioned in my last; as it is not probable that the correspondence will end wi⟨th⟩ the Secretarys letter.
I give you the trouble of this note & ⟨a⟩ccount for the Publication which you will find in the Gazettes of this Morning; and to rescue my conduct from the imputation of inconsistency.
There are other parts of my letter not involved in this determination, which await the opinions I have asked, and on which I should be glad to hear from you (and in the manner which has been required in preceeding letters) as soon as it is convenien⟨t.⟩
I am Your affectionate friend

Go: Washington
Alexr. Hamilton Esqr

